Title: Abigail Adams to John Quincy Adams, 25 December 1792
From: Adams, Abigail
To: Adams, John Quincy


my dear
Quincy 25 decbr 1792
Prince will bring this to you; the inclosed Letters I wish you to direct, the thin Paper, to your Father The other to Thomas; Prince is to return on thursday morg̃ by him send the papers and any Letters which you may have; if the weather should prove pleasent, I shall send a Horse for you on saturday. I have seen the dr since I wrote to you, and talkd with him about the meddow. he thinks that if they will give a deed of the meddow for the debt, that as your Father Loves Land better than Money, and considering he once told them, that he would take it for the debt; (tho two years interest have since arrisen), that he will be better satisfied than to let the land be Sold to any one else, but if you have Enterd the action there will be time enough to take his orders upon it before Execution. I congratulate my Country upon the uninimmity exhibited in the votes of the Electors. tis much more there concern than mine, & next to my Country, myself and Family have a Right to be gratified as it is much pleasenter to spend & be spent for those who are sensible of ones merrits abilities and services, than to serve them against the will of half of them. whether N York are ashamed of their vote or not I think it strange that we should hear sooner from maryland than from them—
Yours affectionatly
A Adams
